Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                   January 19, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                               No. 55359-7-II

                          Respondent,

           v.

 BRIAN JOSEPH PETERS,                                          UNPUBLISHED OPINION

                          Appellant.



          GLASGOW, J.—Brian Joseph Peters appeals his conviction for failure to register as a sex

offender. We hold there is sufficient evidence in the record to support Peters’s conviction and we

affirm.

                                              FACTS

          Peters was convicted of a felony sex offense in 2015, which required him to register as a

sex offender. Peters registered in 2015 and 2016. In 2017 and 2018, Peters registered at an address

in Ocean Shores where Peters had purchased property. The property contained two fifth wheel

trailers and a mobile home. There was no mailbox on the property, and Peters’s mailing address

was a post office box in Bellevue near his treatment center.

          Grays Harbor County Sheriff employee Nick Byron conducted a registration address

verification for Peters in September 2019. After Byron failed to make contact with Peters at the

registered property on two consecutive days, the State charged Peters with failure to register as a

sex offender. Peters stipulated that he had a prior conviction requiring sex offender registration

and that the registration requirement was in effect on the date he was charged.
No. 55359-7-II


        At trial, Byron testified that both days he visited the registered property there were no

vehicles present, no lights were on, and he had to walk through cobwebs to approach the front door

of one of the trailers. Peters’s neighbor, Dennis Erickson, who did not work, testified that he saw

Peters’s car on the registered property “maybe three times a year.” Verbatim Report of Proceedings

(VRP) (Nov. 19, 2020) at 93. Erickson testified that he observed Peters spend the night on the

property only once.

        Peters testified that at the time of the verification he was employed as a truck driver and

worked 6 days a week, from 52 to 82 hours per week. Peters explained that he usually left his

house by 3 a.m., “would work anywhere from 13 and a half hours to 16 hour days,” then return

home between 10 p.m. and midnight. Id. at 124. The trial court admitted as evidence a log of

Peters’s work hours, which indicated that Peters frequently worked in excess of 13 hours per day.

The log indicated that Peters worked 3.8 hours the first day that Byron visited his property and

13.5 hours the second day. Peters also said that on nights when he participated in 12-step program

meetings or had therapy near his work, he would stay with his girlfriend, so he did not sleep at

home every night. Peters acknowledged that the bulk of his time was spent in his work truck but

stated that he considered the registered property his home. The trial court admitted evidence of

Peters’s monthly payments for the registered property as well as his payment of community dues,

utilities, and local taxes.

        The jury found Peters guilt of failure to register as a sex offender. Peters appeals.

                                            ANALYSIS

        Peters argues this court should reverse his conviction because the State did not prove

beyond a reasonable doubt that he relocated without intending to return to his registered residence.




                                                  2
No. 55359-7-II


The State argues there was sufficient evidence for the jury to find that Peters relocated without

registering.

       When reviewing the sufficiency of the evidence, we ask whether, viewing the evidence in

the light most favorable to the State, a rational trier of fact could find that the State proved all of

the crime’s essential elements beyond a reasonable doubt. State v. Rich, 184 Wn.2d 897, 903, 365

P.3d 746 (2016). A sufficiency of the evidence challenge admits the truth of the State’s evidence

and all reasonable inferences drawn therefrom. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d

1068 (1992). “We defer to the fact finder on issues of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence.” State v. Ague-Masters, 138 Wn. App. 86, 102,

156 P.3d 265 (2007).

       A convicted sex offender must register with the county sheriff “whether or not the person

has a fixed residence.” RCW 9A.44.130(1)(a). A “fixed residence” is “a building that a person

lawfully and habitually uses as living quarters a majority of the week.” RCW 9A.44.128(5). A

person uses a building as a living quarters if they “conduct activities consistent with the common

understanding of residing, such as sleeping; eating; keeping personal belongings; receiving mail;

and paying utilities, rent, or mortgage.” Id. If the offender lacks a fixed residence, they must inform

the sheriff “where [they] plan[] to stay” within three business days of entering the county or ceasing

to have a fixed residence, and they must report in person to the sheriff every week. RCW

9A.44.130(2)(a), (6)(a)-(c).

       RCW 9A.44.132(1) provides, “A person commits the crime of failure to register as a sex

offender if the person has a duty to register under RCW 9A.44.130 for a felony sex offense and

knowingly fails to comply with any of the requirements of RCW 9A.44.130.” Previously




                                                  3
No. 55359-7-II


registering as a sex offender can support an inference of knowledge about the registration

requirement. State v. Vanderpool, 99 Wn. App. 709, 713-14, 995 P.2d 104 (2000).

       To convict Peters, the State had to prove beyond a reasonable doubt that Peters knowingly

violated the registration requirement. RCW 9A.44.132(1). The jury heard testimony that Peters

had registered as a sex offender at his Ocean Shores address. Erickson testified that he only

observed Peters on the registered property a handful of times in the two years that Peters owned

the property. Peters testified and presented evidence that he regularly worked in excess of 13 hours

per day, although he worked only 3.8 hours the first day that Byron attempted to contact him at

the registered property.1

       We defer to the fact finder’s credibility determinations. Ague-Masters, 138 Wn. App. at

102. Viewing the evidence in a light most favorable to the State, and assuming all of the State’s

evidence, including Erickson’s testimony is true, a rational fact finder could conclude that Peters

knew of the registration requirement and had ceased to use the registered property as his fixed

residence. By failing to register another address or inform the relevant county sheriff about his

lack of a fixed residence, Peters violated the registration requirement of RCW 9A.44.130. Thus,

there is sufficient evidence to support Peters’s conviction. We affirm.




1
 We note that at sentencing, the trial court considered evidence that Peters applied and interviewed
for many jobs nearer to Ocean Shores and the residence he had purchased there, but he was unable
to find work close to home, in part because of his conviction.


                                                 4
No. 55359-7-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, J.
 We concur:



 Lee, C.J.




 Maxa, J.




                                                5